Exhibit 10.18

 

CERTIFIED RESOLUTIONS OF THE BOARD OF DIRECTORS

OF

WESBANCO, INC.

 

I hereby certify that I am the Secretary of Wesbanco, Inc., a corporation, with
its principal office and place of business located in Wheeling, West Virginia,
and that I have been duly appointed and am presently serving in that capacity in
accordance with the Bylaws of said corporation.

 

I further certify that at a meeting of the Executive Committee of the Board of
Directors of the corporation duly called in accordance with the Bylaws of said
corporation and convened on the 19th day of January, 2005, the following
resolutions were adopted by unanimous vote of all of the members of the
Executive Committee present and participating:

 

RESOLVED, that the Committee hereby approves certain changes to the compensation
to be paid to the members of the Board of Directors and the Executive Committee
effective January 1, 2005, by increasing the meeting fee for each meeting of the
Executive Committee of the Board of Directors to $1,250.00 per meeting attended
and increasing the meeting fee for members of the Board of Directors to
$1,000.00 per meeting attended effective with the February meeting with the
quarterly retainer to be retained at its current amount of $1,500.00 per
calendar quarter.

 

The foregoing resolution is presently in full force and effect and has not been
revoked or rescinded as of the date hereof.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of this
corporation this 14th day of March, 2005.

 

/S/    LARRY JOHNSON         Larry Johnson, Secretary